DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 8-19, 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Begen et al. (US PG Pub. 2012/0227094), which discloses: managing security credentials and personal information for a plurality of accounts of a user with a plurality of account providers on a client computing device (Abstract); detecting that user has updated personal information (Abstract, paragraphs 9, 13, 24); identifying at least two accounts that use the updated information (Abstract, paragraphs 25, 35); sending cookie to server (paragraphs 17, 38, 82); authenticating security credentials (paragraphs 17, 38, 82); automatically sending requests to update items (paragraphs 17, 38, 82); send token to other servers (paragraphs 19, 60,72); receive conformation of update (paragraphs 48,70,84); display updated information (paragraph 70); send client authorization/verification data (paragraphs 71,72,82); provide code for user to sign-in to a website to update credentials (paragraphs 37-38).
Hockey (US PG Pub. 2017/068954) discloses: displaying data regarding financial statements across multiple accounts (paragraph 220); updating account information via API (paragraph 231); requesting and supplying other types of account information including account identifiers, identifier tokens, etc. (paragraph 275); and, access and permissions to multiple accounts (paragraphs 366, 369).


The claims overcome 35 US 101 because: the claims, similar to parent application (now US Patent No. 10/475,018), include a user interface including a selectable component, that when selected causes the item of personal information to be automatically updated; and making at least one web service call…using an application programming interface or programmically filling out and submitting a respective network page form.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MURIEL S TINKLER whose telephone number is (571)272-7976.  The examiner can normally be reached on generally, 8 AM- 4 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MURIEL S TINKLER/Primary Examiner, Art Unit 3691